COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Benton and Overton
Argued at Norfolk, Virginia


PATRICK KIRK SCARBOROUGH
                                            MEMORANDUM OPINION * BY
v.   Record No. 2073-95-1                 JUDGE JAMES W. BENTON, JR.
                                              DECEMBER 31, 1996
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF THE CITY OF NEWPORT NEWS
                        Verbena M. Askew, Judge
            Oldric J. LaBell, Jr., for appellant.

            H. Elizabeth Shaffer, Assistant Attorney
            General (James S. Gilmore, III, Attorney
            General; Thomas D. Bagwell, Senior Assistant
            Attorney General, on brief), for appellee.



      Patrick Kirk Scarborough was convicted of robbery and

sentenced to ten years in prison.      On appeal, he contends that

the trial judge erred in denying his motion to vacate the

judgment until he could present evidence in support of a new

trial.    For the reasons that follow, we affirm the conviction.

                                  I.

      The evidence at trial proved that on November 5, 1994, at

2:30 p.m., Gloria Wilson was entering her car when a man grabbed

her purse and attempted to pull it away.     Wilson continued to

hold the purse strap and was dragged by the man until the strap

broke.    Wilson yelled as the man escaped in a car with her purse.

      Wilson described the man's facial features and clothing to

      *
      Pursuant to Code § 17-116.010, this opinion is not
designated for publication.
Detective Richard Gaddis.    Several days later, she selected from

a photographic spread two persons, one of whom was Scarborough.

At trial, when asked whether the man who robbed her was in the

courtroom, Wilson stated, "I think that's him right there."

        Susan Brown testified that she saw Scarborough in the

parking lot and watched him because his clothing was

inappropriate for the very warm temperature.    After she and her

husband passed him and parked their vehicle, she saw him pulling

Wilson along the pavement by her purse.    They were two parking

spaces away.    Brown's husband chased Scarborough until

Scarborough escaped in an automobile.
        After the robbery, Brown immediately selected Scarborough's

photograph from an array of photographs.    At trial, she

positively identified Scarborough as the robber.

        Scarborough testified and denied that he was the robber.    He

testified that on the afternoon of November 5, 1994, he went to

visit Sola Kirby, his friend.    When he found no one present at

her apartment, he then went to visit another friend, Althea

Ferguson, at 4:00 p.m.    To support his alibi, Scarborough called

five witnesses at trial, including Kirby and Ferguson.      None,

however, were able to testify that they saw him on November 5,

1994.

        The trial judge convicted Scarborough of the robbery of

Wilson.    After considering a presentence report, the trial judge

sentenced Scarborough on August 23, 1995.




                                 - 2 -
     On September 13, 1995, twenty-one days after sentencing and

sixty days after trial, Scarborough's counsel orally moved the

trial judge to vacate the judgment order of August 23, 1995, and

to grant him an evidentiary hearing on his motion for a new

trial.   Counsel informed the judge that Scarborough called him on

the afternoon of the day he was sentenced and said he had been

mistaken about his alibi for the day of the robbery.   Scarborough

told him that he had been at the home of Tawanda Huff.   Counsel

informed the judge that counsel had been unable to locate Huff.
     In support of the motion, Scarborough testified that he had

assumed he was at Kirby's house on the day of the crime.

However, he had never contacted Kirby to confirm that fact.

Scarborough further testified that Joseph Frump, an inmate in

jail with Scarborough, knew that Scarborough had been at Huff's

home on November 5.   Frump was Huff's friend and recalled

Scarborough's presence at Huff's home after Scarborough informed

him of his conviction.

     The trial judge found that Scarborough's testimony failed to

establish that he could not have discovered the evidence earlier.

Thus, the trial judge refused to vacate the sentence to allow

Scarborough's counsel additional time to locate Huff and present

her testimony.

                                II.

     When Scarborough and his counsel appeared before the trial

judge on the twenty-first day after the trial, the trial judge




                               - 3 -
did not have a written motion for a new trial to consider.    Thus,

necessarily subsumed in Scarborough's argument that he was

entitled to a ruling vacating the judgment is the contention that

he made a sufficient showing of a likelihood that he could have

presented evidence to satisfy the criteria necessary for a new

trial.
           The applicant [who seeks a new trial] bears
           the burden to establish that the evidence (1)
           appears to have been discovered subsequent to
           the trial; (2) could not have been secured
           for use at the trial in the exercise of
           reasonable diligence by the movant; (3) is
           not merely cumulative, corroborative or
           collateral; and (4) is material, and such as
           should produce opposite results on the merits
           at another trial.


Odum v. Commonwealth, 225 Va. 123, 130, 301 S.E.2d 145, 149

(1983) (citations omitted).

     We note initially that the record contains no explanation

why the request for an evidentiary hearing was not made earlier.

Scarborough's counsel proffered to the trial judge that he

learned of Scarborough's new alibi on the very day of the

sentencing.   The record contains no explanation for the delay

that caused this matter to be heard on the twenty-first day after

sentencing.

     More pertinent, however, the record contains no answer to

the trial judge's inquiry whether there was a reason why

Scarborough could not have discovered the evidence prior to

trial.   Indeed, on this record the trial judge could have

reasonably inferred that scant investigation had occurred before


                               - 4 -
Scarborough and his five witnesses testified at trial.    In

addition, at the September hearing, Scarborough's counsel had not

located Huff and could not proffer that she could support

Scarborough's new alibi at a later hearing.   Thus, the record

contains no credible evidence or proffer that Scarborough could

not have discovered the evidence prior to trial.

     Because Scarborough failed to make a prima facie showing

that evidence existed to support a motion for a new trial, the

trial judge did not err in denying Scarborough's motion to vacate

the judgment in order to permit a further hearing.   See Yeager v.

Commonwealth, 16 Va. App. 761, 766, 433 S.E.2d 248, 251 (1993).

Accordingly, we affirm the ruling.
                                              Affirmed.




                              - 5 -